                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 PERCY R. TAYLOR,

 Plaintiffs,
                                                   Case No. 13-cv-1856
 v.
                                                   Judge Mary M. Rowland
 COOK COUNTY SHERIFF’S OFFICE,
 et al.

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      This lawsuit arises from Percy Taylor’s termination from his job as a police officer

with the Cook County Sheriff’s Office. Taylor brought this lawsuit against Defendants

Cook County Sheriff’s Office, Sheriff Thomas Dart, Gregory Ernst, Patrick Fitzgerald,

the Estate of Patrick Murphy, Joseph Ways, and Zelda Whittler, alleging violations

pursuant to 42 U.S.C. § 1983 and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. (“Title VII”), as well as state law claims for malicious prosecution and

breach of contract. Cook County is sued for purposes of indemnification only. Taylor

has moved for partial summary judgment. For the reasons stated below, Taylor’s

partial summary judgment motion [418] is denied.

                         SUMMARY JUDGMENT STANDARD

      Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a

                                                                                        1
reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id. After a “properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 250 (internal quotations omitted).

    The Court “consider[s] all of the evidence in the record in the light most favorable

to the non-moving party, and [] draw[s] all reasonable inferences from that evidence

in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). In doing so,

the Court gives the non-moving party “the benefit of reasonable inferences from the

evidence, but not speculative inferences in [its] favor.” White v. City of Chi., 829 F.3d

837, 841 (7th Cir. 2016) (internal citations omitted). “The controlling question is

whether a reasonable trier of fact could find in favor of the non-moving party on the

evidence submitted in support of and opposition to the motion for summary

judgment.” Id. (citation omitted).

                                      BACKGROUND 1

    Taylor began his employment with the Cook County Sheriff’s Office in 1995 as a

Deputy Sheriff, and in January 2000, was promoted to Police Officer. (PSOF ¶12; D.

Resp. ¶12). 2 On March 22, 2011, Taylor appeared for a Loudermill hearing at the


1Taylor’s long procedural history before the administrative boards, in state court and in
this Court need not be recited in detail for purposes of this order.

2These facts are taken from Taylor’s statement of uncontested facts in support of his
partial summary judgment motion (Dkt. 419, “PSOF”) and Defendants’ response to Taylor’s
Statement of Facts (Dkt. 431, “D. Resp.”).
                                                                                            2
Cook County Sheriff’s Police Headquarters. 3 (PSOF ¶17; D. Resp. ¶17). The same

day, the Loudermill Board ruled that Taylor should be suspended with pay. (PSOF

¶19; D. Resp. ¶19). On October 30, 2013, the Merit Board ordered that Taylor be

separated from his employment with the Sheriff’s Office. (PSOF ¶23; D. Resp. ¶23).

    Taylor appealed his case to Illinois state court, and the state court remanded the

case to the Merit Board. (See Dkt. 443-1; PSOF ¶¶37, 38; D. Resp. ¶¶37, 38). On

August 19, 2014, Cook County Circuit Court Judge Neil Cohen vacated the Merit

Board’s decision after finding that the Board that terminated Taylor was improperly

constituted in violation of 55 ILCS 5/3-7002. (PSOF ¶26). The appellate court

affirmed and the Illinois Supreme Court denied Sheriff Dart’s petition for leave to

appeal. (Id. ¶¶30, 31).

    At the conclusion of the appellate proceedings, the Circuit Court on April 6, 2018,

ordered the Merit Board to “take additional evidence and determine the back pay for

Mr. Taylor.” (Id. ¶38). On August 22, 2018, Merit Board member James Nally ruled

that Taylor’s motion for backpay and reinstatement would be taken with the case and

decided as part of the final decision to be issued in the case (PSOF ¶40; D. Resp. ¶40).

On August 15, 2019, the Circuit Court found that because the Merit Board had no




3See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (providing for hearing
pursuant to the due process clause, prior to the loss of certain property interests). State law
also requires officers in the Sheriff’s Office receive a hearing before the Merit Board prior to
suspension or termination. 55 ILCS 5/3-7011.
                                                                                              3
statutory authority to act when it terminated Taylor in 2013, Taylor is entitled to

backpay. (Taylor v. Dart, 13 CH 26319, Aug. 15, 2019 (Dkt. 443-1)). 4

                                      ANALYSIS

    Taylor’s partial summary judgment motion asks this Court to make findings that:

“(1) Percy Taylor has the right to be returned to the Sheriff’s Office payroll; (2) Taylor

has the right to an award of back pay; (3) there is no basis for the [Sheriff’s Office]

not to have returned Taylor to the payroll; (4) there is no basis for the Sheriff’s Office

not to have provided Taylor with back pay”. (Dkt. 418 at 1). Taylor also requests the

Court to enter “an order requiring the Sheriff’s Office to reinstate Taylor to the

payroll.” (Id.). Taylor argues that there is no genuine issue of material fact that

Defendants must “return Taylor to the payroll and provide Taylor with the more than

$500,000 in back pay and benefits that he would have otherwise received since the

October 30, 2013 Merit Board decision.” (Id.). Taylor further contends that his “right

to backpay and to be returned to the Sheriff’s Office payroll is not contingent on

Taylor prevailing on any of his underlying causes of action.” (Id. at 2). Defendants

respond that (1) Taylor’s requested relief is premature; (2) the Rooker-Feldman

doctrine bars the relief sought; and, (3) this Court lacks authority under the Illinois

Administrative Review Law (“ARL”) to decide that Taylor is entitled to backpay and

reinstatement. (Dkt. 430).




4The parties did not have the benefit of Judge Cohen’s August 15, 2019 decision when
briefing Taylor’s partial summary judgment motion, however, Taylor moved to supplement
his motion with the August 15 decision, without objection. (See Dkt. 479).
                                                                                        4
     A. Taylor’s Motion Must be Denied

    This Court does not have authority to grant the relief Taylor requests in his

motion. Taylor’s claims in this case do not include a claim for review of the Merit

Board decision pursuant to Illinois’s Administrative Review Law, 735 Ill. Comp. Stat.

5/3-110, as Taylor filed his administrative review complaint in Illinois state court.

(see Am. Compl., Dkt. 294, ¶ 95; see also Dkt. 434, ¶ 5). 5 In this case, he alleges that

the Sheriff and others violated his First Amendment rights and discriminated against

him based on race in seeking his termination under Section 1983 and Title VII. If

Taylor had challenged the composition of the Merit Board in the present case (he did

not), the Court would be limited in the remedy it could award (remand to the Merit

Board). See Bless v. Cook Cty. Sheriff's Office, 2018 U.S. Dist. LEXIS 120267 (N.D.

Ill. July 19, 2018); 2019 U.S. Dist. LEXIS 155426 (N.D. Ill. Sept. 12, 2019). But Taylor

has waged that battle in the state court. Indeed his claims for backpay and

reinstatement have been remanded to the Merit Board by the state court. Moreover,

on August 15, 2019, the Cook County Circuit Court held that “the Sheriff’s

termination of Taylor was illegal and void” and the Sheriff is “required to pay Taylor

for the period he was unlawfully terminated.” (Dkt. 443-1 at p.3). 6




5Under the Administrative Review Law, “The court first acquiring jurisdiction of any
action to review a final administrative decision shall have and retain jurisdiction of the
action until final disposition of the action.” 735 Ill. Comp. Stat. 5/3-104.

6The judge further held that Taylor’s right to backpay “is not contingent upon his
prevailing before the new Merit Board” and the only remaining issue was the amount of
pay and benefits that would have been paid to Taylor “if he had remained on the Sheriff's
                                                                                             5
   In Campos, a former Cook County Corrections officer challenged his termination

by the Merit Board alleging that the process violated his right to substantive due

process because the Board was improperly constituted causing his post-termination

process to be delayed unnecessarily. Campos v. Cook Cty., 2018 U.S. Dist. LEXIS

190729, at *16 (N.D. Ill. Nov. 5, 2018), aff’d, 932 F.3d 972 (7th Cir. 2019). Campos

asked the district court to reinstate him to paid status, award full back-pay, and

reinstate his healthcare benefits. 2018 U.S. Dist. LEXIS 190729, at *16. The court

denied that request, explaining that “[s]ince the circuit court already remanded

Plaintiff's matter to the Merit Board this issue is moot. The Court cannot adjudicate

the Circuit Court's decision.” Id.

   Similarly, here, the state court already remanded Taylor’s case to the Merit Board.

In addition, the state court recently determined that Taylor is entitled to backpay.

This Court cannot circumvent the procedures that are underway pursuant to Illinois

law. More importantly, this Court cannot order damages in this case absent a finding

of liability on one of the grounds pending in this Court.

   B. Motion to Strike

   Taylor objects to Defendants filing a supplemental statement (Dkt. 439) in support

of their response to Plaintiff’s motion for partial summary judgment. In addition to

the fact that motions to strike are generally disfavored (see Teague v. Healthcare Dev.

Partners, LLC, 2019 U.S. Dist. LEXIS 142655, at *3 (N.D. Ill. Aug. 22, 2019)), this

Court did not rely on the additional information in Defendants’ supplement [439] in


payroll at the same rate of pay and benefits he was receiving on the date of illegal
termination.” Id. at p. 4.
                                                                                       6
order to reach its decision here. Accordingly Taylor’s motion to strike [440] is denied

as moot.

                                   CONCLUSION

   For the stated reasons, Taylor’s motion for partial summary judgment [418] is

denied.


                                             E N T E R:


 Dated: March 4, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                                                                     7
